PRESS RELEASE eMagin Named to Deloitte’s 2008 Technology Fast 500 Company Selected as One of the Fastest Growing Companies in North America Bellevue, WA, December 30, 2008—eMagin Corporation, a leader in OLED microdisplays and virtual imaging technology, today announced that it ranked number 284 on Deloitte’s prestigious Technology Fast 500, a ranking of the 500 fastest growing technology, media, telecommunications and life sciences companies in North America. Rankings are based on percentage of fiscal year revenue growth over five years, from 2003–2007. eMagin grew 581 percent during this period. In addition, eMagin ranked 17 on the Washington State Technology Fast 50, which is a ranking of the 50 fastest growing technology firms in the state. “I am extremely proud of the excellent team at eMagin,” said Andrew Sculley, eMagin’s chief executive officer. “Employee dedication, innovative technology, and customer loyalty lay the foundation for our continued growth and success into 2009 and beyond.” "Deloitte’s Technology Fast 500 recognizes companies who have achieved extraordinary growth in North America’s most innovative and competitive market sectors,” said Phil Asmundson, Deloitte LLP vice chairman and national managing partner for Technology, Media and Telecommunications."We congratulate eMagin on this significant accomplishment." Fast 500 Selection and Qualifying Criteria The Fast 500 ranks the fastest growing technology, media, telecommunications and life sciences companies in North America. It is compiled from Deloitte’s regional
